DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3, 7, 11, 36, 38, 52, 53 and 55-66 are under examination. Claims 39, 40, 43-46 and 54 stand withdrawn from consideration as being drawn to non-elected inventions, Invention I having being elected without traverse. (12/19/2018).  Applicant elected the method, and systems for performing the method claims of Invention I.  Applicant attempted to reserve the right to rejoinder of the other inventions under 35 USC 121 and MPEP 821.04 in the election filed 12/19/2018, however, the requirements have not been met.
	By electing the invention without traverse, which was acknowledged in the non-final rejection mailed 3/21/2019, Applicant has not retained the right to petition the requirement under 37 CFR 1.144. MPEP 821.02: “When applicant has not retained the right to petition the restriction requirement and the application is otherwise ready for allowance, the claims to the nonelected invention, except for claims directed to nonelected species and nonelected inventions eligible for rejoinder, may be canceled by an examiner’s amendment, and the application passed to issue.”  Applicant has no claims eligible for rejoinder.
This application is in condition for allowance except for the presence of claims 39, 40, 43-46 and 54 directed to inventions non-elected without traverse.  Accordingly, claims 39, 40, 43-46 and 54 have been cancelled.
	MPEP 821.04 states: “In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined. Furthermore, where restriction was required between a product and a process of making and/or using the product, and the product invention was elected and subsequently found allowable, (not the case in this application- a method, and a computer system for performing the method are elected) all claims to a nonelected process invention must depend from or otherwise require all the limitations of an allowable claim for the claims directed to that process invention to be eligible for rejoinder. See MPEP § 821.04(b). In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.”
	Claims 39, 40 and 43-46 were identified as a second and patentably distinct method.  Claim 39 does not meet the requirements for rejoinder. Claim 54 was identified as a separate and patentably distinct physical set of cell-free DNA mixtures from various samples.  Claim 54 does not meet the requirements for rejoinder.

Claims 1, 3, 7, 11, 36, 38, 52, 53 and 55-66 are allowed.
The following is an examiner’s statement of reasons for allowance: the allowed claims have been distinguished from the prior art of record.  The prior art does not teach or fairly suggest the allowed claims.  The allowed claims met patent eligibility in previous actions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631